DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, the limitation “send at least one notification to a different communication apparatus that transmission of the plurality of packets and the plurality of duplicate packets is being initiated;” is not described in the specification and/or drawings. For examining purpose, the limitation interpreted as information regarding the transmitted packets. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1,2,4, and 5 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman).

Regarding claim 1,
Janakiraman teaches:
“A communication apparatus comprising: a network interface to receive a plurality of packets, each of the plurality of packets comprising at least one packet identifier and at least one payload; and” (Janakiraman Fig. 4A, [0085] and Fig. 6, a network device receiving plurality of packets. Thus, there’s is a receiving component for the packets. Each packet includes a packet header and a packet body/content. The packet header comprising a packet ID). 
“packet processing circuitry to detect a redundant packet, and prevent at least some duplicate storage of redundant packets” (Janakiraman [0082] Fig. 4A, a cache management logic of packet processing engine determines duplicated data of packet, and perform deduplication process including removing data from stored packet when duplicated data is detected to avoid the duplicated data from being stored in the storage. The packet processing engine comprising a redundancy elimination logic to implement the cache management logic).
Examiner’s note: Deduplication is a known process that eliminates redundant copies of data and reduce storage overhead and only one unique instance of data is retained on storage. [ https://www.techtarget.com/searchstorage/definition/data-deduplication].

Regarding claim 2, Janakiraman teaches all the limitations of claim 1.
Janakiraman teaches:
“wherein the redundant packet is detected based on a redundant one of the at least one packet identifier or a redundant one of the at least one payload” (Janakiraman [0082], determine duplicated data based on the content match of the packet).

Regarding claim 4, Janakiraman teaches all the limitations of claim 1.
Janakiraman teaches:
“wherein a plurality of packet identifiers comprises the at least one packet identifier of each of the plurality of packets, and” (Janakiraman [0093], each packet has its own packet_ID).
“the packet processing circuitry implements an anti-replay engine that prevents the at least some duplicate storage of the redundant packets by passing at least one unique packet comprising at most a single one of the plurality of packets having each unique value of the plurality of packet identifiers” (Janakiraman [0082], the packet processing engine comprising a deduplication logic to perform deduplication process on the packet including removing data when duplicated data is detected in the packet and storing the packet in same storage place, or store the duplicated data in different storage if duplicated data is not detected from the packet based on unique hash values determined for the data of the packet. Therefore, duplicated packet is not stored twice in the storage). 

Regarding claim 5, Janakiraman teaches all the limitations of claim 4.
Janakiraman teaches:
“wherein the packet processing circuitry implements a scatter engine, the anti-replay engine passes the at least one unique packet to the scatter engine, and the scatter engine determines a memory address for each of the at least one unique packet passed to the scatter engine” (Janakiraman [0076] [0077] [0082], a store service logic is responsible for assigning a storage space of physical storage. The packet under analysis will be stored based on allocated storage space for the packet to be stored. Performing the deduplication process on the packet under analyses that avoids duplicated data from being stored in the storage). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 7-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman) in view of Cohen et al. (US 2013/0132603 hereinafter referred to as Cohen). 

Regarding claim 7, Janakiraman teaches all the limitations of claim 1.
Janakiraman teaches:
“wherein a plurality of packet identifiers comprises the at least one packet identifier of each of the plurality of packets, and” (Janakiraman [0093], each packet has its own packet_ID).
Janakiraman does not teach:
“the packet processing circuitry implements an anti-replay engine that prevents the at least some duplicate storage of the redundant packets by discarding all but one packet having each unique one of the pluralities of packet identifiers received within a sliding window”
Cohen teaches: 
“the packet processing circuitry implements an anti-replay engine that prevents the at least some duplicate storage of the redundant packets by discarding all but one packet having each unique one of the pluralities of packet identifiers received within a sliding window” (Cohen [00119]- [0122], [0108], [0083]- [0084], and [0165], teaches identifying and discarding duplicated packets from received plurality first stream packets. Inherently, there are non-duplicated packets in the plurality of packets to be received by receiving device. In addition, there are non-duplicated packets in the stream. Received packets stored in a buffer based on sequence number of the packet. Packets storing in the buffer is based on the buffer size that is sufficient for number of packets to be stored). 
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a feature to discard duplicated packets and to buffer non-duplicated packets as disclosed by Cohen, such inclusion improves packets processing by simply remove duplicated packets that were successfully received (Cohen [0106]), and to perform packet re-ordering for received packets in the buffer (Cohen [0082]). 

Regarding claim 8, the combination of Janakiraman and Cohen teaches all the limitations of claim 7.
Cohen teaches:
“for use by a user, wherein a size of the sliding window may be provided by the user” (Cohen [0131], a transmitter recommends the buffer size associated with packets to be stored. As discussed above, the number of packets and buffer are associated). 
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include buffer size recommendation for the packets to be stored as disclosed by the Cohen, such inclusion optimize buffer usage based on flow rate, relative latency and memory availability (Cohen [0131]).
Regarding claim 9, the combination of Janakiraman and Cohen teaches all the limitations of claim 7.
Cohen teaches:
“wherein a late packet is received outside the sliding window, and the anti-replay engine discards the late packet” (Cohen [0165]and [0169], teaches the buffer size that accommodates only predetermined packets. Thus, Cohen suggest that packets outside of the predetermined numbers will not be accommodated by the buffer).  
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a feature to accommodate configurable storage size for predetermined number of packets as disclosed by Cohen, such inclusion optimizes buffer usage based on flow rate, relative latency and memory availability (Cohen [0131]).

Regarding claim 11, Janakiraman teaches all the limitations of claim 1.
Janakiraman dos not teach:
“wherein the plurality of packets comprises one or more passed packets and one or more discarded packets, and the packet processing circuitry is to prevent storage of the one or more discarded packets, and determine a memory address for each of the one or more passed packets.” 
Cohen teaches:
“wherein the plurality of packets comprises one or more passed packets and one or more discarded packets, and the packet processing circuitry is to prevent storage of the one or more discarded packets, and determine a memory address for each of the one or more passed packets” (Cohen [0019]- [0122], [0108], [0083]- [0084], and [0165], teaches identifying and discarding duplicated packets from received plurality first stream packets. Inherently, there are non-duplicated packets in the plurality of packets to be received by a receiving device. In addition, there are non-duplicated packets in the stream. Received packets stored in a buffer based on sequence number of the packet.  Storing packet stream in its own buffer based on the buffer size that is sufficient for number of packets to be stored). 
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a feature to discard duplicated packets and to buffer non-duplicated packets as disclosed by Cohen, such inclusion improves packets processing by simply remove duplicated packets that were successfully received (Cohen [0106]), and to perform packet re-ordering for received packets in the buffer (Cohen [0082]). 

Regarding claim 12, Janakiraman and Cohen teaches all the limitations of claim 11.
Cohen teaches:
“further comprising: an interface to write each of the one or more passed packets to the memory address determined for the passed packet” (Cohen [0083], received packets stored in the buffer at appropriate locations in the buffer relative to base sequence pointer and their sequence number). 
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a buffer location for storing received packets at appropriate location in the buffer based on their sequence number as disclosed by Cohen, such inclusion ensure packet ordering regardless of received out-of-order packets (Cohen [0084]). 
Regarding claim 13, Janakiraman and Cohen teaches all the limitations of claim 11.
Cohen teaches:
“further comprising: a bus connecting the interface with memory comprising the memory address determined for each of the one or more passed packets, the interface writing, over the bus, at most only a single copy of each of the one or more passed packets to the memory address determined for the passed packet” (Cohen Fig. 2 and [0031], teaches electronic device comprising a bus connecting a processor, memory, network interface and communication unit. The bus can be PCI-express.  The combination of Janakiraman and Cohen teaches storing the packets in appropriate storage location as discussed above with respect to the base claims).   
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to use a known bus such as PCI-express bus, and such technics would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

Regarding claim 14, Janakiraman and Cohen teaches all the limitations of claim 11.
Cohen teaches:
“wherein the bus is a peripheral component interconnect express ("PCIe") bus” (Cohen Fig. 2 and [0031], teaches electronic device comprising a bus connecting a processor, memory, network interface and communication unit. The bus can be PCI-express).   
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to use a known bus such as PCI-express bus, and such technics would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

Regarding claim 15, Janakiraman and Cohen teaches all the limitations of claim 11.
Cohen teaches:
“wherein the packet processing circuitry is to determine the memory address for each of the one or more passed packets by mapping the at least one packet identifier of the passed packet to the memory address” (Cohen [0083], storing the packet at appropriate location in the buffer relative to base sequence pointer, and the packet’s sequence number). 
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a buffer location for storing received packets at appropriate location in the buffer based on their sequence number as disclosed by Cohen, such inclusion ensure packet ordering regardless of received out-of-order packets (Cohen [0084]). 

Regarding claim 16, Janakiraman teaches all the limitations of claim 11.
Cohen teaches:
“wherein the packet processing circuitry is to determine the memory address for each of the one or more passed packets by using a linear mapping to map the at least one packet identifier of the passed packet to the memory address” (Cohen [0083], storing the packet at appropriate location in the buffer relative to base sequence pointer, and the packet’s sequence number). 
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a buffer location for storing received packets at appropriate location in the buffer based on their sequence number as disclosed by Cohen, such inclusion ensure packet ordering regardless of received out-of-order packets (Cohen [0084]). 

Regarding claim 17, Janakiraman teaches all the limitations of claim 11.
Cohen teaches:
“ wherein the packet processing circuitry is to determine the memory address for each of the one or more passed packets as a function of an initial packet identifier, the at least one packet identifier of the passed packet, a size of the at least one payload of the passed packet, and a base memory address” (Cohen [0083][0151][0029], storing the packet at appropriate location in the buffer relative to base sequence pointer, and the packet’s sequence number. Teaches initial sequence number. The sequence also indicates the order of the packets. Thus, there will be initial or first packet). 
Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a buffer location for storing received packets at appropriate location in the buffer based on their sequence number as disclosed by Cohen, such inclusion ensure packet ordering regardless of received out-of-order packets (Cohen [0084]). 

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman) in view of Cohen et al. (US 2013/0132603 hereinafter referred to as Cohen), and further in view of Uyehara et al (US 2009/0262743 hereinafter referred to as Uyehara). 

Regarding claim 10, the combination of Janakiraman and Cohen teaches all the limitations of claim 7.
Janakiraman and Cohen do not teach:
“wherein a late packet is received outside the sliding window, and the anti-replay engine stores the late packet in a queue for subsequent processing”
Uyehara teaches:
“wherein a late packet is received outside the sliding window, and the anti-replay engine stores the late packet in a queue for subsequent processing” (Uyehara [0019] [0020] [0055], teaches determining late packets when the packet is outside of the window size. Tracking late packets including re-ordered packets and lost packets by storing in storage location). 
Janakiraman, Uyehara and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman and Cohen to store late packets received outside of the sliding window as disclosed by Uyehara, such feature helps to classify and to monitor reordered packets, late packets and lost packets (Uyehara [0019] [0020] [0055]). 

7.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman) in view of Martel et al. (US 2018/0070126 hereinafter referred to as Martel).  

Regarding claim 3, Janakiraman teaches all the limitations of claim 1.
Janakiraman does not teach:
“wherein the network interface comprises a plurality of connections to receive the plurality of packets as a plurality of packet streams over multiple different communication channels”
Martel teaches:
“wherein the network interface comprises a plurality of connections to receive the plurality of packets as a plurality of packet streams over multiple different communication channels” (Martel [0005] Figs 1 and 2A, receiving the packet streams via multiple transmission paths).
Both Janakiraman and Martel teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to transmit packet streams over multiple transmission paths as disclosed by Martel, transmission helps to continue packet streaming by switch a path during patch failure (Martel [0005]). 

Regarding claim 6, Janakiraman teaches all the limitations of claim 5.
Janakiraman teaches:
“wherein each of the plurality of packets comprises a header comprising the at least one packet identifier” (Janakiraman Fig. 6, the packet header comprising a packet ID).
Janakiraman does not teach:
“the packet processing circuitry implements a packet parsing engine and a steering engine, the packet parsing engine parses each of the plurality of packets, identifies the header of each of the plurality of packets, and forwards the header and the at least one payload of each of the plurality of packets to the steering engine and the steering engine identifies the at least one packet identifier inside the header of each of the plurality of packets, and passes the at least one packet identifier and the at least one payload of each of the plurality of packets to the anti-replay engine”
Martel teaches:
“the packet processing circuitry implements a packet parsing engine and a steering engine, the packet parsing engine parses each of the plurality of packets, identifies the header of each of the plurality of packets, and forwards the header and the at least one payload of each of the plurality of packets to the steering engine” (Martel [0040] and Fig. 2B, teaches packet header parsers to parse the packets as known in the art and the packets forwarded to packet processor for subsequent processing. Packets comprising headers and payloads/content)
“and the steering engine identifies the at least one packet identifier inside the header of each of the plurality of packets, and passes the at least one packet identifier and the at least one payload of each of the plurality of packets to the anti-replay engine” (Fig. 2B, [0033] and [0034], the packets forwarded to the next step after the parsing operation such as to multi-channel packet recorder (Fig. 2B step 127). The records store the packets in memory in non-redundant mode)
Both Janakiraman and Martel teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include packet parsing operation as disclosed by Martel, such inclusion helps to identify the flow multiple packet streams to store them in appropriate memory location for media player fetching (Martel [0015). 

8.	Claims 18,19, 21,22,24,25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0280750 hereinafter referred to as Nakamura) in view of Martel et. al (US 2018/0070126 hereinafter referred to as Martel). 

Regarding claim 18,
Nakamura teaches:
“A communication apparatus comprising: circuitry to add a header comprising a unique packet identifier to each of a plurality of packets,” (Nakamura Fig. 4 and [0040] [0005] [0012], A transmitter comprising IP-packet generating unit. The IP-packet generating unit generates IP-packets from received video signals (they are packets) by adding RTP header, UDP headers, IP headers, and/or MAC headers. Video signals are packets. IP packets have assigned RTP sequence numbers. RTP sequence number is located in the RTP packet header as known in the art).
“duplicate each of the plurality of packets after the header is added thereto to thereby create a plurality of duplicate packets each having a duplicate header,” (Nakamura [0005], duplicating the generated IP-packet to produce multiple duplicated IP-packets with the same RTP sequence number. Inherently, the added header also duplicated). 
“modify an address in the duplicate header of each of the plurality of duplicate packets, and …” (Nakamura [005] set different IP header, different MAC-headers or different VLAN tags for the duplicated IP-packets in order to transmit them via different transmission paths). 
“a network interface to transmit the plurality of packets and the plurality of duplicate packets as a plurality of packet streams to the different communication apparatus over multiple different communication channels” (Nakamura [0013] [0053], teaches transmitting the duplicated IP-packets that comprising the video packets as IP-packet streams via individual transmission paths. A sending unit for transmitting the IP-packets over IP-network from the transmitter. See Figs. 1 and 3 for additional IP-packet streams transmissions over individual transmissions paths).
Nakamura does not teach:
“…. send at least one notification to a different communication apparatus that transmission of the plurality of packets and the plurality of duplicate packets is being initiated; and”
Martel teaches:
 “…. send at least one notification to a different communication apparatus that transmission of the plurality of packets and the plurality of duplicate packets is being initiated; and” (Martel [0016] [0005], teaches a receiving device for receiving  flow identifiers of medias streams. The media streams transmitted to the receiving device as duplicated individual primary flow and duplicated flow comprising the media data). 
Nakamura and Martel teach media packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura to include a flow identifier for packet streams as disclosed by Martel, such inclusion allows to control data packet fetching for a packet player (Martel [0016]). 

Regarding claim 19, the combination of Nakamura and Martel teaches all the limitations of claim 18.
 Nakamura teaches:
“wherein the plurality of packet streams are each sent via a different port of the network interface” (Fig. 1, the IP-packet transmitted via two separate exits of the transmitter).

Regarding claim 21, the combination of Nakamura and Martel teaches all the limitations of claim 18.
 Nakamura teaches:
“further comprising: a host interface to receive data from at least one host processor and packetize the data into the plurality of packets” (Nakamura paragraphs [0033] [0012], receiving video signals into plurality of IP packets and packetized them for transmission). 
 
Regarding claim 22, the combination of Nakamura and Martel teaches all the limitations of claim 18.
Nakamura teaches:
“wherein the data is video data, and the communication apparatus further comprises: a video camera to capture the video data and transmit the video data to the host interface” (Nakamura [0033[0002] teaches the video signals. The video signals originated from a broadcast system such as sport broadcasting. Thus, there is video camera). 

Regarding claim 24, the combination of Nakamura and Martel teaches all the limitations of claim 18.
“wherein the unique packet identifier is a packet sequence number generated in accordance with Real-time Transport Protocol ("RTP") for Society of Motion Picture and Television Engineers ("SMPTE") 2022-7” (Nakamura [0040] [0004], the RTP header added to generate the IP-packet. The RTP packet has sequence number. The generated IP-packets used for SMPPTE 2022-7 standard transmission scheme). 

Regarding claim 25, the combination of Nakamura and Martel teaches all the limitations of claim 18.
Nakamura teaches:
“wherein the network interface comprises a different connection connected to each of the multiple different communication channels, and the network interface transmits each of the plurality of packet streams over a different one of the multiple different communication channels via the different connection connected thereto” (Nakamura Fig. 1, each transmission path connected Ip-network for the IP packet transmission).

9.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0280750 hereinafter referred to as Nakamura) in view of Martel et. al (US 2018/0070126 hereinafter referred to as Martel), further in view of Duan et al. (US 2011/0078783 hereinafter referred to as Duan). 
Regarding claim 23, the combination of Nakamura and Martel teaches all the limitations of claim 18.
Nakamura and Martel do not teach:
“wherein the circuitry implements an Internet Protocol Security engine that generates the unique packet identifier”	Duan teaches:
“wherein the circuitry implements an Internet Protocol Security engine that generates the unique packet identifier” (Duan [0002], assigning sequence number to each packet when Internet Protocol security (IPsec) protocol used).
Nakamura, Duan and Martel teach media packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Martel include a packet sequence number according to IPsec protocol as disclosed by Duan, such inclusion improves security and helps to implement VPN session tunnel (Duan [0002]). 
 
10.	Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0280750 hereinafter referred to as Nakamura) in view of Martel et. al (US 2018/0070126 hereinafter referred to as Martel), further in view of Liu et al. (US 2008/0019368 hereinafter referred to as Liu).

Regarding claim 26, the combination of Nakamura and Martel teaches all the limitations of claim 18.
Nakamura and Martel do not teach
 “wherein modifying the address in the duplicate header of each of the plurality of duplicate packets comprises changing a User Datagram Protocol ("UDP")) source port value.”
Liu teaches:  
“wherein modifying the address in the duplicate header of each of the plurality of duplicate packets comprises changing a User Datagram Protocol ("UDP")) source port value.” (Liu [0027], modifying UDP port number and MAC address in the packet header). 
Nakamura, Liu and Martel teach media packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Martel to include packet header modification to modify UDP port number of MAC address as disclosed by Liu, such inclusion allows to send packets to intended destination (Liu [0027]).

Regarding claim 27, the combination of Nakamura and Martel teaches all the limitations of claim 18.
Nakamura and Martel do not teach:
“wherein modifying the address in the duplicate header of each of the plurality of duplicate packets comprises changing a source Media Access Control ("MAC") address value”
Liu teaches:
“wherein modifying the address in the duplicate header of each of the plurality of duplicate packets comprises changing a source Media Access Control ("MAC") address value.  
(Liu [0027], modifying UDP port number and MAC address in the packet header). 
Nakamura, Liu and Martel teach media packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Martel to include packet header modification to modify UDP port number of MAC address as disclosed by Liu, such inclusion allows to send packets to intended destination (Liu [0027]).

11.	Claims 28,30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman) in view of Martel et al. (US 2018/0070126 hereinafter referred to as Martel).

Regarding claim 28,
Janakiraman teaches:
 “A system comprising: a packet source that transmits a plurality of packets comprising a plurality of payloads associated one each with a plurality of packet identifiers,” (Janakiraman Fig. 4A [0085] and Fig. 6, teaches a system showing plurality of packets entering into receiving device. Inherently, there is a transmitter for the packets. Each packet includes a packet header and a packet body/content. The packet header comprising a packet ID).
 “a receiver device comprising circuitry that receives the plurality of packet streams” (Janakiraman Fig. 4A, [0085], a network device receiving plurality of packets. Thus, there’s is a receiving component for the packets. Each packet includes a packet header and a packet body/content). 
“prevents duplicate storage of at least some of the plurality of payloads, determines memory addresses for respective individual payloads, and writes payloads to respective memory addresses determined by the circuitry.” (Janakiraman [0082] Fig. 4A, a cache management logic of packet processing engine determines duplicated data of packet, and perform deduplication process including removing data from stored packet when duplicated data is detected to avoid the duplicated data from being stored in the storage and to store in content in determined StorBlock location if a match is not detected. The packet processing engine comprising a redundancy elimination logic to implement the cache management logic).
Examiner’s note: Deduplication is a known process that eliminates redundant copies of data and reduce storage overhead and only one unique instance of data is retained on the same storage. [ https://www.techtarget.com/searchstorage/definition/data-deduplication].
Janakiraman does not teach:
“…..as a plurality of packet streams over multiple different communication channels; and
Martel teaches
“…..as a plurality of packet streams over multiple different communication channels; and” (Martel [0005], teaches transmitting plurality of media packet streams over separate paths). 
Janakiraman and Martel teach media packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include media packet transmission over separate paths as disclosed by Martel, such inclusion is efficient to recover lost media IP packets from packets transmitted over multiple paths as redundant media packets stream (Martel [0004]).

Regarding claim 30, the combination of Janakiraman and Martel teaches all the limitations of claim 28
Janakiraman teaches:
“wherein the circuitry implements an anti-replay engine and a scatter engine,  the anti-replay engine prevents the at least some duplicate storage of the payloads by passing, to the scatter engine, at most a single payload associated with each unique value of the packet identifier, and  the scatter engine determining a memory address for each payload passed to the scatter engine to thereby determine the memory addresses for the respective individual ones of the payloads” (Janakiraman [0076] [0077] [0082], a store service logic is responsible for assigning a storage space of physical storage. The packet under analysis will be stored based on allocated storage space for the packet to be stored. Performing the deduplication process on the packet under analyses that avoids duplicated data from being stored in the in the determined storage location or storing the data at determined storage location). 

Regarding claim 41, 
Janakiraman teaches:
“A method comprising: receiving a plurality of packet streams…..“the plurality of packet streams comprising a plurality of packets comprising a plurality of payloads associated one each with a plurality of packet identifiers;” (Janakiraman Fig. 4A, [0085] [0093], a network device receiving plurality of packets. Thus, there’s is a receiving component for the packets. Each packet includes a packet header and a packet body/content. Each packet has its own packet_ID).
“identifying one copy of each of at least some of the plurality of payloads;  determining a memory address for each of the identified payloads; and writing each of the identified payloads to the memory address determined for the identified payload”( Janakiraman [0082] Fig. 4A, a cache management logic of packet processing engine determines duplicated data of packet, and perform deduplication process including removing data from stored packet when duplicated data is detected to avoid the duplicated data from being stored in the storage and to store in packet content in determined StorBlock location if a match is not detected. The packet processing engine comprising a redundancy elimination logic to implement the cache management logic).
Examiner’s note: Deduplication is a known process that eliminates redundant copies of data and reduce storage overhead and only one unique instance of data is retained on the same storage. [ https://www.techtarget.com/searchstorage/definition/data-deduplication].
Janakiraman does not teach:
“…transmitted over multiple different communication channels”
Martel teaches:
“…transmitted over multiple different communication channels” (Martel [0005], teaches transmitting plurality of media packet streams over separate paths). 
Janakiraman and Martel teach media packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include media packet transmission over separate paths as disclosed by Martel, such inclusion is efficient to recover lost media IP packets from packets transmitted over multiple paths as redundant media packets stream (Martel [0004]).

12.	Claims 31-35 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman) in view of Martel et al. (US 2018/0070126 hereinafter referred to as Martel), and further in view of Cohen et al. (US 2013/0132603 hereinafter referred to as Cohen).  

 	Regarding claim 31, the combination of Janakiraman and Martel teaches all the limitations of claim 28. 
	Janakiraman and Martel do not teach:
“wherein the circuitry implements an anti-replay engine that prevents the at least some duplicate storage of the payloads by discarding all but one packet having each unique packet identifier received within a sliding window”
Cohen teaches:
“wherein the circuitry implements an anti-replay engine that prevents the at least some duplicate storage of the payloads by discarding all but one packet having each unique packet identifier received within a sliding window” (Cohen [0019]- [0122], [0108], [0083]- [0084], and [0165], teaches identifying and discarding duplicated packets from received plurality first stream packets. Inherently, there are non-duplicated packets in the plurality of packets to be received by receiving device. In addition, there are non-duplicated packets in the stream. Received packets stored in a buffer based on sequence number of the packet. Packets storing in the buffer is based on the buffer size that is sufficient for number of packets to be stored). 
Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman and Martel to include a feature to discard duplicated packets and to buffer non-duplicated packets as disclosed by Cohen, such inclusion improves packets processing by simply remove duplicated packets that were successfully received (Cohen[0106]), and to perform packet  re-ordering for received packets in the buffer (Cohen [0082]). 

Regarding claim 32. the combination of Janakiraman and Martel teaches all the limitations of claim 31. 
Cohen teaches:
“wherein a late packet is received outside the sliding window, and the anti-replay engine at least one of discards the late packet or stores the late packet in a queue for subsequent processing.” (Cohen [0165]and [0169], teaches the buffer size that accommodates only predetermined packets. Thus, Cohen suggest that packets outside of the predetermined numbers will not be accommodated by the buffer).  
Both Janakiraman and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a feature to accommodate configurable storage size for predetermined number of packets as disclosed by Cohen, such inclusion optimizes buffer usage based on flow rate, relative latency and memory availability (Cohen [0131]).

Regarding claim 33, the combination of Janakiraman and Martel teaches all the limitations of claim 28. 
	Janakiraman and Martel do not teach:
“wherein the payloads comprise a plurality of passed payloads and a plurality of discarded payloads, the circuitry prevents storage of the plurality of discarded payloads, and the circuitry determines one of the memory addresses for each of the plurality of passed payloads by mapping the packet identifier associated with the passed payload to one of the memory addresses.”
Cohen teaches: 
“wherein the payloads comprise a plurality of passed payloads and a plurality of discarded payloads, the circuitry prevents storage of the plurality of discarded payloads, and the circuitry determines one of the memory addresses for each of the plurality of passed payloads by mapping the packet identifier associated with the passed payload to one of the memory addresses” (Cohen [0019]- [0122], [0108], [0083]- [0084], and [0165], teaches identifying and discarding duplicated packets from received plurality first stream packets. Inherently, there are non-duplicated packets in the plurality of packets to be received by a receiving device. In addition, there are non-duplicated packets in the stream. Received packets stored in a buffer based on sequence number of the packet.  Storing packet stream in its own buffer based on the buffer size that is sufficient for number of packets to be stored. Examiner’s note: packets comprising a payload/content). 
 Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman and Martel to include a feature to discard duplicated packets and to buffer non-duplicated packets as disclosed by Cohen, such inclusion improves packets processing by simply remove duplicated packets that were successfully received (Cohen[0106]), and to perform packet  re-ordering for received packets in the buffer (Cohen [0082]). 

Regarding claim 34, the combination of Janakiraman, Martel and Cohen teach all the limitations of claim 33. 
Cohen teaches:
“wherein a linear mapping is used to map the packet identifier associated with the passed payload to one of the memory addresses” (Cohen [00119]- [0122], [0108], [0083]- [0084], and [0165], teaches identifying and discarding duplicated packets from received plurality first stream packets. Inherently, there are non-duplicated packets in the plurality of packets (i.e. the packets to be stored at the receiving end) to be received by a receiving device. In addition, there are non-duplicated packets in the stream. Received packets stored in a buffer based on sequence number of the packet.  Storing packet stream in its own buffer based on the buffer size that is sufficient for number of packets to be stored. Examiner’s note: packets comprising a payload/content). 
 Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman and Martel to include a feature to discard duplicated packets and to buffer non-duplicated packets as disclosed by Cohen, such inclusion improves packets processing by simply remove duplicated packets that were successfully received (Cohen[0106]), and to perform packet  re-ordering for received packets in the buffer (Cohen [0082]). 

Regarding claim 35, the combination of Janakiraman, Martel and Cohen teach all the limitations of claim 33. 
Cohen teaches:
“wherein the payloads comprise a plurality of passed payloads and a plurality of discarded payloads, the circuitry prevents storage of the plurality of discarded payloads, and the circuitry determines one of the memory addresses for each of the plurality of passed payloads as a function of an initial sequence number, the packet identifier associated with the passed payload, a size of the passed payload, and a base one of the memory addresses.” (As discussed above, there are packet intended to be stored in the receiving device and duplicated packets intended to be discarded. In addition, storing the packets is based on sequence number, buffer size, packet size as discussed above. Therefore, the cited portions of Cohen above, the combination and motivation statement are applicable for claim 33).

Regarding claim 42, the combination of Janakiraman, Martel and Cohen teach all the limitations of claim 41. 
Janakiraman and Martel do not teach:
further comprising: discarding all but one of the plurality of packets associated with each unique one of the plurality of packet identifiers received within a sliding window.” 
Cohen teaches:
“further comprising: discarding all but one of the plurality of packets associated with each unique one of the plurality of packet identifiers received within a sliding window.” (Cohen [0019]- [0122], [0108], [0083]- [0084], and [0165], teaches identifying and discarding duplicated packets from received plurality first stream packets. Inherently, there are non-duplicated packets in the plurality of packets to be received by receiving device. In addition, there are non-duplicated packets in the stream. Received packets stored in a buffer based on sequence number of the packet. Packets storing in the buffer is based on the buffer size that is sufficient for number of packets to be stored). 
Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman and Martel to include a feature to discard duplicated packets and to buffer non-duplicated packets as disclosed by Cohen, such inclusion improves packets processing by simply remove duplicated packets that were successfully received (Cohen[0106]), and to perform packet  re-ordering for received packets in the buffer (Cohen [0082]). 

Regarding claim 43, the combination of Janakiraman, Martel and Cohen teach all the limitations of claim 42
Cohen teaches: 
“wherein a late packet is received outside the sliding window, and the method further comprises: discarding the late packet or storing the late packet in a queue for subsequent processing.” (Cohen [0165]and [0169], teaches the buffer size that accommodates only predetermined packets. Thus, Cohen suggest that packets outside of the predetermined numbers will not be accommodated by the buffer).  
 Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a feature to accommodate configurable storage size for predetermined number of packets as disclosed by Cohen, such inclusion optimizes buffer usage based on flow rate, relative latency and memory availability (Cohen [0131]).

Regarding claim 44, the combination of Janakiraman and Martel teach all the limitations of claim 41

Janakiraman and Martel do not teach:
“wherein determining the memory address for each of the identified payloads comprises: mapping the packet identifier associated with each of the identified payloads to the memory address.”
Cohen teaches:
“wherein determining the memory address for each of the identified payloads comprises: mapping the packet identifier associated with each of the identified payloads to the memory address.” (Cohen [0083], storing the packet at appropriate location in the buffer relative to base sequence pointer, and the packet’s sequence number). 
Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a buffer location for storing received packets at appropriate location in the buffer based on their sequence number as disclosed by Cohen, such inclusion ensure packet ordering regardless of received out-of-order packets (Cohen [0084]). 

 Regarding claim 45. the combination of Janakiraman and Martel teach all the limitations of claim 44.
Cohen teaches:
“wherein a linear mapping is used to map the packet identifier associated with each of the identified payloads to the memory address.” (Cohen [0083], storing the packet at appropriate location in the buffer relative to base sequence pointer, and the packet’s sequence number). 
Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a buffer location for storing received packets at appropriate location in the buffer based on their sequence number as disclosed by Cohen, such inclusion ensure packet ordering regardless of received out-of-order packets (Cohen [0084]). 

Regarding claim 46, the combination of Janakiraman, Cohen and Martel teach all the limitations of claim 44.
Cohen teaches:
“wherein a function of an initial sequence number” (Cohen [0151], initial sequence number).
“the packet identifier associated with each of the identified payloads, a size of each of the identified payloads, and a base memory address is used to map the packet identifier associated with each of the identified payloads to the memory address” (Cohen [0083], storing the packet at appropriate location in the buffer relative to base sequence pointer, and the packet’s sequence number). 
Janakiraman, Martel and Cohen teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman to include a buffer location for storing received packets at appropriate location in the buffer based on their sequence number as disclosed by Cohen, such inclusion ensure packet ordering regardless of received out-of-order packets (Cohen [0084]). 

13.	Claims 36,37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman), in view of Martel et al. (US 2018/0070126 hereinafter referred to as Martel), and further in view of Nakamura et al. (US 2020/0280750 hereinafter referred to as Nakamura). 

Regarding claim 36, the combination of Janakiraman and Martel teaches all the limitations of claim 28. 
Janakiraman and Martel do not teach:
“wherein the packet source comprises a sender device with circuitry that adds a unique one of the plurality of packet identifiers to each of a plurality of initial packets, duplicates each of the plurality of initial packets after the unique packet identifier is added to each of the plurality of initial packets to create a plurality of duplicate packets, and transmits the plurality of initial packets and the plurality of duplicate packets as the plurality of packet streams over the multiple different communication channels”
Nakamura teaches:
“wherein the packet source comprises a sender device with circuitry that adds a unique one of the plurality of packet identifiers to each of a plurality of initial packets, duplicates each of the plurality of initial packets after the unique packet identifier is added to each of the plurality of initial packets to create a plurality of duplicate packets, and” (Nakamura Fig. 4 and [0040] [0005] [0012], A transmitter comprising IP-packet generating unit. The IP-packet generating unit generates IP-packets from received video signals (they are packets) by adding RTP header, UDP headers, IP headers, and/or MAC headers. Video signals are packets and duplicating the generated IP packets. IP packets have assigned RTP sequence numbers. RTP sequence number is located in the RTP packet header as known in the art). 
“transmits the plurality of initial packets and the plurality of duplicate packets as the plurality of packet streams over the multiple different communication channels” (Nakamura [0013] [0053], teaches transmitting the duplicated IP-packets that comprises the video packets as IP-packet streams via individual transmission paths. A sending unit for transmitting the IP-packets over IP-network from the transmitter. See Figs. 1 and 3 for additional IP-packet streams transmissions over individual transmissions paths).
Janakiraman, Martel and Nakamura teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman and Martel to include features to generate IP packets by adding header, duplicating the IP-packet, and transmitting them over separate transmission paths as disclosed by Nakamura, such inclusion efficient to overcome packet lost by selecting a transmission path during transmission path failure (Nakamura [0005] [0006] [0056]). 

Regarding claim 37, the combination of Janakiraman and Martel teaches all the limitations of claim 28. 
“wherein at least one of the sender device or the receiver device is an autonomous vehicle” (Janakiraman Fig. 4A, the packet receiving device is a network sensor engine).

Regarding claim 47, the combination of Janakiraman and Martel teaches all the limitations of claim 41.
Janakiraman and Martel do not teach:
“further comprising: adding a unique one of the plurality of packet identifiers to each of a plurality of initial packets; duplicating each of the plurality of initial packets after the unique packet identifier is added to each of the plurality of initial packets to create a plurality of duplicate packets; and transmitting the plurality of initial packets and the plurality of duplicate packets as the plurality of packet streams over the multiple different communication channels”
Nakamura teaches:
“further comprising: adding a unique one of the plurality of packet identifiers to each of a plurality of initial packets; duplicating each of the plurality of initial packets after the unique packet identifier is added to each of the plurality of initial packets to create a plurality of duplicate packets; and” (Nakamura Fig. 4 and [0040] [0005] [0012], A transmitter comprising IP-packet generating unit. The IP-packet generating unit generates IP-packets from received video signals (they are packets) by adding RTP header, UDP headers, IP headers, and/or MAC headers. Video signals are packets and duplicating the generated IP packets. IP packets have assigned RTP sequence numbers. RTP sequence number is located in the RTP packet header as known in the art ). 
“transmitting the plurality of initial packets and the plurality of duplicate packets as the plurality of packet streams over the multiple different communication channels” (Nakamura [0013] [0053], teaches transmitting the duplicated IP-packets that comprises the video packets as IP-packet streams via individual transmission paths. A sending unit for transmitting the IP-packets over IP-network from the transmitter. See Figs. 1 and 3 for additional IP-packet streams transmissions over individual transmissions paths).
Janakiraman, Martel and Nakamura teach packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman and Martel to include features to generate IP packets by adding header, duplicating the IP-packet, and transmitting them over separate transmission paths as disclosed by Nakamura, such inclusion efficient to overcome packet lost by selecting a transmission path during transmission path failure (Nakamura [0005] [0006] [0056]). 

14.	Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman), in view of Martel et al. (US 2018/0070126 hereinafter referred to as Martel), in view of Nakamura et al. (US 2020/0280750 hereinafter referred to as Nakamura), and further in view of Stokking et al. (US 2019/0045119 hereinafter referred to as Stokking).

Regarding claim 38, the combination of Janakiraman, Nakamura and Martel teach all the limitations of claim 37.
Janakiraman, Nakamura and Martel do not teach:
“wherein the sender device is an autonomous vehicle, the autonomous vehicle comprises at least one sensor, and the plurality of payloads each comprise information based on sensor data obtained from the at least one sensor”
Stokking teaches:
“wherein the sender device is an autonomous vehicle, the autonomous vehicle comprises at least one sensor, and the plurality of payloads each comprise information based on sensor data obtained from the at least one sensor” (Stokking [0093] and [0094], teaches video recording device comprising a sensor to capture sensor information along with the video streams (payload)) 
Janakiraman, Martel, Nakamura and Stokking teach packet stream processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman, Martel, Nakamura to include a video recording device comprising a sensor to capture sense information as disclosed by Stokking, such sensor metadata helps to improve the quality of the video data based on the sensor metadata (Stokking [0095]). 

Regarding claim 39, the combination of Janakiraman, Nakamura, Stokking and Martel teach all the limitations of claim 38.
Stokking teaches:
“wherein the sender device comprises a video camera to capture video data and an interface to packetize the video data into the plurality of initial packets” (Stokking [0093] and [0094] [0019]) teaches video recording device to generate output video. The video stream transmitted from the source after processing them. video streams are transmitted over a network as plurality packets).
Janakiraman, Nakamura, Stokking and Martel. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman, Martel, Nakamura to use a video camera to capture video as disclosed by Stokking, such technics would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

Regarding claim 40, the combination of Janakiraman, Nakamura, Stokking and Martel teach all the limitations of claim 39.
Stokking teaches:
“wherein the plurality of payloads each comprise a slice of the video data” (Stokking [0093] and [0094] [0019], teaches video recording device to generate output video. The video stream transmitted from the source after processing them. video streams are transmitted over a network as plurality packets).
Janakiraman, Nakamura, Stokking and Martel. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman, Martel, Nakamura to use a video camera to capture a video as disclosed by Stokking, such technics would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)).

15.	Claim 29 is are rejected under 35 U.S.C. 103 as being unpatentable over Janakiraman et al. (WO 2015/196196 hereinafter referred to as Janakiraman) in view of Martel et al. (US 2018/0070126 hereinafter referred to as Martel), and further in view of Hurwitz (US 2022/0014302 hereinafter referred to as Hurwitz). 

Regarding claim 29, Janakiraman and Martel teaches all the limitations of claim 28.
Janakiraman and Martel do not teach:
“wherein the packet source comprises a virtual machine”
Hurwitz teaches:
“wherein the packet source comprises a virtual machine” (Hurwitz [0019], A source device comprising a virtual machine).
Janakiraman Martel and Hurwitz teaches packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Janakiraman, Martel, Nakamura to use a virtual machine for a device as disclosed by Hurwitz, such virtual machine  helps to replace use of  a physical machine as known and such technics would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0280750 hereinafter referred to as Nakamura) in view of Martel et. al (US 2018/0070126 hereinafter referred to as Martel), further in view of Rozenberg (US 2015/0236967 hereinafter referred to as Rozenberg).
 
Regarding claim 20, the combination of Nakamura and Martel teaches all the limitations of claim 18.
Nakamura and Martel do not teach:
“wherein those of the plurality of packets and the plurality of duplicate packets having identical packet identifiers are transmitted with low jitter.”	Rozenberg teaches:
“wherein those of the plurality of packets and the plurality of duplicate packets having identical packet identifiers are transmitted with low jitter.” (Rozenberg [0006], teaches transmitting packets with minimal jitter through a network). 
Nakamura, Martel and Rozenberg teaches packet processing. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Martel to transmit packet with minimal jitter as disclosed by Rozenberg, such feature prevents packet lost at the receiving device (Rozenberg [0068]). 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach redundant media packet processing.
Buchanan et al. (US 2018/0069908)
Wang et al. (US 9,477,677) 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456